Citation Nr: 1011647	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to March 
1990, and from January to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision by the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2005, the Veteran testified at a hearing before the 
undersigned, where she submitted additional evidence under 
waiver of initial RO review and consideration.  See 38 C.F.R. 
§ 20.1304 (2009).

In May 2005, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a headache disorder, to include migraine headaches, is 
not related to an in-service disease or injury.

2.  The preponderance of the probative evidence indicates 
that residuals of a hysterectomy are not related to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  A chronic headache disorder, to include migraine 
headaches, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  Residuals of a hysterectomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
October 2002 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the October 2002 letter did not inform the Veteran how 
disability ratings and effective dates are assigned in the 
event service connection is granted, that deficiency was 
cured by a March 2006 RO letter issued while the case was on 
remand.  Thereafter, the claims were reviewed on a de novo 
basis in a February 2009 supplemental statement of the case.  
Thus, as a matter of law, any timing-of-notice error was 
cured and rendered harmless.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).

The Board finds further that the content error did not 
prejudice the Veteran in the pursuit of her claims.  First, 
in the decision below, the Board denies the benefits sought 
on appeal; so, the assignment of an initial evaluation or 
effective date will not be an issue.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Second, 
and finally, the Veteran was extended a meaningful 
opportunity to participate in the adjudication of her claims 
at all stages of the process and she did in fact participate.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, 
any error was nonprejudicial and rendered harmless, and the 
Board finds all VCAA notice requirements were met.  See 
Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 
L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  The Veteran 
testified that she was treated at Walter Reed Army Medical 
Center during her second tour of service.  Documents in the 
claims file show the RO endeavored to obtain any Walter Reed-
related records extant, but received a negative reply.  The 
RO informed the Veteran of the results of the attempt to 
obtain any records associated with her.

While the Veteran may not have received full notice prior to 
the initial decision, after notice was provided, she was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims via the presentation of pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting her that reasonably 
affects the fairness of this adjudication, and the Board may 
address the merits of the appeal.  Id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

Headaches.

The Veteran testified at her March 2005 hearing that her 
headaches started during her first tour of service while 
stationed at Ft. Gordon, Georgia.  She also testified that 
she was treated for headaches at Walter Reed Army Medical 
Center, where she was diagnosed with migraines in 1991..  Her 
treatment reportedly included injections.

In addition to the claimed continuity of symptoms, the 
representative asserts that the appellant's headaches were 
medically linked to head trauma reportedly sustained in 1988.  
The preponderance of the most probative evidence, however, is 
against this assertion.

Service treatment records note treatment for right ear trauma 
in March 1988.  There is no indication of any complaint of 
headache associated with this entry or findings to that 
effect.  Also noted is the Veteran's treatment in April 1988 
following a head-to-head collision with another person.  
Examination revealed a huge hematoma on the forehead, but x-
rays were read as negative.  The assessment was a contusion.  
On another occasion in April 1988 the Veteran complained of 
nausea, vomiting, and headaches, of two-days' duration.  
Examination was positive for post nasal drip, and the 
diagnosis was an upper respiratory infection.  There is no 
record of a physical examination for separation from active 
service for either of the Veteran's tours.

A friend of the Veteran, Ms M, reports that she knew the 
Veteran at Ft. Gordon, Georgia, and during that period the 
appellant complained of headaches, as well as other physical 
problems.  Ms M stated that the Veteran is a far different 
person from the vibrant personality she once was, and she 
still complained of headaches.  Ms M's statement does not 
address the term between the Veteran's separation from active 
service and her current situation.

In an April 2005 report the appellant's primary VA physician, 
Dr. C, noted the April 1988 head trauma, and opined that it 
was as likely as not that the Veteran's headache disorder was 
medically linked to the 1988 event.  In light of that opinion 
the Board ordered a VA examination, and that study was 
conducted in November 2008.

The November 2008 VA examination report notes that the 
examiner conducted a thorough review of the claims file, 
which noted the Veteran's medications as Zolmitriptan, 
Bupropion, Flunisolide, Piroxicam, and Omeprazole.  The 
Veteran told the examiner her headaches started in 1987, but 
she did not relate them to any specific event.  Although she 
recalled a head injury around that time, she was unable to 
state whether it was before or after the onset of her 
headaches, and she was unable to associate her headaches with 
her head trauma, from which she noted she experienced a loss 
of consciousness.  The appellant stated that she believed her 
headaches were related to her work in medical centers during 
her active service, but she could not provide any specifics 
for this belief.  She reported that at that time, and for the 
next seven to eight years, her headaches followed a stable 
pattern.  The location was bitemporal, frontal, behind eyes 
with photophobia and nausea.  They reportedly incapacitated 
her and she sought treatment at sick call.  She estimated 
they occurred bi-monthly.

The examiner reviewed the claims file which revealed normal 
findings at a 2002 computed tomography scan of the head, and 
examined the Veteran.  The VA examiner diagnosed the Veteran 
with a headache disorder and migraines.  Significantly, the 
examiner opined that it was not as likely as so that the 
Veteran's headaches were associated with the 1988 head trauma 
or otherwise related to her active service.  The examiner 
noted that the Veteran's own reported history did not clearly 
associate her headaches with the 1988 head trauma.  The 
examiner opined that there was no specific basis on which to 
find any linkage between the Veteran's headaches and the 
duties she performed during her active service.  As for Dr. 
C's 2005 opinion, the VA examiner noted that, in July 2006, 
Dr. C opined the Veteran's headaches were attributable to 
tension, allergic rhinitis, and sinusitis, which rendered Dr. 
C's opinions inconsistent and contradictory.

The Board must assess the credibility and probative value of 
evidence and, provided it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  While the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial or preferential weight.  See generally Guerrieri 
v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have 
repeatedly declined to adopt a "treating physician rule," 
which would give preference, i.e., additional evidentiary 
weight, to this type of evidence.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001).

The Board finds the findings and opinion of the VA examiner 
at the 2008 examination warrants being assigned substantially 
more weight than Dr. C's 2005 opinion.  First, Dr. C provided 
no explanation or rationale for her opinion that the 
Veteran's 1988 head trauma was the etiology of her headaches.  
An opinion rendered without an explanation of rationale, 
etc., is not entitled to significant weight.  See Nieves v. 
Rodriguez, 22 Vet. App. 295 (2008).  Further, it appears Dr. 
C relied primarily on the Veteran's history, rather than the 
combination of the Veteran's reported history and an 
independent professional medical assessment.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  This is further 
supported by Dr. C's contrary opinion of 2006.  
Additionally, the probative evidence of record is fully 
supportive of the VA examiner's 2008 opinion.

While the Veteran asserts she was treated at Walter Reed 
during her brief second tour of service, no records of that 
claimed treatment are available.  The Veteran is competent 
to note whether she received medical treatment and for what 
complaint, the Board, however, finds her recall unreliable.

The available evidence closest in time to the Veteran's 
separation from active service is a September 1991 VA 
medical certificate that notes complaints of low back pain.  
Significantly, the Veteran offered no other long-term or 
chronic complaints.  July 1994 records from the University 
Hospital note her treatment for an enlarged thyroid.  Again, 
there was no indication of a history of headaches.  

While September 1995 records of the Medical College of 
Georgia note her treatment for complaints of headaches, 
there is no notation by the examiner of a long history of 
headaches that dated from the Veteran's service separation.  
VA records of June 2000 note the Veteran's report of a then 
three year history of headaches.  A May 2002 psychological 
consult notes intractable headaches which were deemed as 
tension or vascular.  The examiner noted the Veteran's 
denial of any in-service problems other than back pain.  At 
that time, as well as in her substantive appeal (VA Form 9), 
the Veteran thought her health problems may have been 
related to her having worked around troops who had served in 
the Persian Gulf War.

With respect to the Board's determination that the Veteran's 
recall is unreliable, the Board notes that mental 
examination reports show that the Veteran has a memory 
deficit secondary to her nonservice-connected acquired 
mental disorder.  The Veteran also admits she has poor 
recall of past events.  See, e.g., the November 2008 VA 
examination.  ("The Veteran herself is uncertain.")

In sum, the preponderance of the evidence shows the Veteran 
did not incur a chronic headache disorder secondary to her 
1988 head trauma.  Further, while she had a headache 
associated with an acute and transitory upper respiratory 
infection, the preponderance of the most probative evidence 
is against finding a chronic headache disorder that is 
related to service.  Thus, the Board finds the preponderance 
of the evidence is against the claim.  38 C.F.R. § 3.303.  
The benefit sought on appeal is denied.

Hysterectomy Residuals.

The Veteran underwent a hysterectomy, with removal of one 
ovary, in 2001.  She asserts the procedure was a culmination 
of symptomatology that started during her active service.  
In her VA Form 9 she asserts her medical records show a long 
history of painful and heavy menses, as well as abnormal pap 
smears, which she argues are more than sufficient to show 
they are linked with her active service.  Dr. C noted the 
Veteran's 1988 in-service treatment for abdominal pain and 
an abnormally short period.  She opined it was as likely as 
not that the Veteran's hysterectomy was related to her in-
service symptoms.  As set forth below, the objective 
evidence of record is at odds with the Veteran's assertions 
and Dr. C's opinion.

Service treatment records note the Veteran's complaints in 
July 1987 of an abnormal menstrual period.  She reported 
nausea and tenderness and breast swelling.  The assessment 
was rule out pregnancy.  The Veteran complained of abdominal 
pain in November 1987.  Physical examination revealed a 
tender abdomen and uterus.  The assessment was rule out a 
pelvic or cervical infection.  In December 1987, the Veteran 
complained of a one month history of lower abdominal pain 
which she noted was not consistently localized but migrated.  
She also complained of pain on urination.  Physical 
examination was negative for gastrointestinal cramps.  The 
examiner's impression was to rule out a urinary tract 
infection.  A December 1987 gynecological examination report 
conducted in response to the complaint of positive abdominal 
tenderness notes the pelvic examination was within normal 
limits, and the laboratory results were all negative.

In October 1988 the Veteran was seen for a fertility 
consultation.  The examiner noted the Veteran's complaints 
of lower flank pain, and that her last pap smear was normal.  
The Veteran was gynecologically normal.  

As already noted, there is no record of an examination at 
separation.  There is no existing record of post-service 
treatment until 1995.  A September 1991 VA record for back 
pain noted earlier does not indicate any history of 
gynecological problems.

November 1995 records from the Medical College of Georgia 
note the Veteran's complaints of left lower abdominal pain 
over the prior two weeks.  She reported that her last 
menstrual period was in October 1985, and it was normal-
though a little lighter.  Physical examination was negative, 
except for a moderate amount of white discharge.  The 
assessment was bacterial vaginosis.  

In December 1995 the Veteran noted she desired a tubal 
ligation because she did not desire any future pregnancies.  
A urine pregnancy test, however, was positive.  She later 
had a non-complicated pregnancy and delivered a healthy 
child.  She underwent a bilateral tubal ligation in August 
1996.  There are no notations of any gynecological 
complaints which might be associated with a subsequent 
hysterectomy.

VA records of June 2000 note the Veteran's reported three-
year history of painful and heavy menstrual periods and 
clots.  There is no notation dating her history of symptoms 
back to her active service.  The February 2001 hysterectomy 
operation report notes a diagnosis of uterine fibroids.  The 
Veteran's complaints of significant pain, especially on the 
left side of her pelvis associated with sex, and heavy 
menstrual bleeding were also noted.

The December 2008 VA gynecology examination report notes the 
examiner conducted a review of the claims file.  The Veteran 
told the examiner she was treated in service for the 
symptoms noted in her hysterectomy operation report.  The 
Veteran also reported continuous constant pain.  The 
examiner found that a review of the Veteran's service 
treatment records failed to reveal any gynecological 
complaints or problems.  The examiner found that the 
appellant was first evaluated for irregular periods at the 
Eisenhower Army Medical Center in 1998.  Those October 1998 
records noted a three-year history of symptoms.  The 
examiner opined the Veteran's hysterectomy was not related 
to any disease or event of her active service.  As for Dr. 
C's opinion, the VA gynecologist noted Dr. C based her 
opinion on the Veteran's in-service treatment for abdominal 
pain and an abnormally short period, whereas the appellant's 
surgical records noted her hysterectomy was secondary to 
uterine fibroids, a functional right ovarian cyst, and 
dysfunctional uterine bleeding.

The Board's discussion above on assessing weight and 
credibility of competing medical opinions is incorporated 
here by reference.  As indicated earlier, Dr. C provided no 
rationale or explanation for her opinion.  In contrast, the 
2008 VA examiner is a gynecologist, and she fully explained 
her findings and opinion.  The complaints noted in the 
service treatment records were not based on a chronic 
gynecological problem.  

The Veteran asserts her belief that her hysterectomy was 
secondary to her in-service complaints and treatment.  The 
Board may not summarily ignore this assertion.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In 
assessing whether the Veteran's assertion should receive 
substantive weight, relevant factors for consideration are, 
whether she is competent to recognize an etiology for a 
hysterectomy, or whether she has accurately reported a 
contemporaneous diagnosis by a competent physician.  See 
Jandreau, 492 F.3d at 1377.

Although the Veteran worked in a medically-related Military 
Occupation Specialty, there is no evidence she had or has 
specialized medical training, e.g., gynecology or a related 
area.  Further, the Board finds that determining the 
etiology of uterine fibroids, etc., is beyond the training 
of a layperson or even an Army medic, and  the Board has 
explained why Dr. C's opinion adds no significance to the 
Veteran's.  Thus, the Board accords no substantive weight to 
the Veteran's opinion.  

In light of the factors set forth above, the Board finds the 
preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for residuals of a 
hysterectomy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


